SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Amendment No. 1 INLAND AMERICAN REAL ESTATE TRUST, INC. (Name of Subject Company) MACKENZIE REALTY CAPITAL, INC. (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Capital Management, LP MacKenzie Capital Management, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 800,000 Units at a purchase price equal to $5.00 per Unit in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $515.20 Form or Registration Number: SC TO-T Filing Party: MacKenzie Realty Capital, Inc. Date Filed: November 7, 2014 [ ] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [ ] issuer tender offer subject to Rule 13e-4. [ ] going private transaction subject to Rule 13e-3 [ ] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: [ ] Rule 13e-4(i) (Cross-Border Issuer Tender Offer) [ ] Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) FINAL AMENDMENT TO TENDER OFFER This Amendment No. 1 to the Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MacKenzie Realty Capital, Inc. (collectively the “Purchasers”) to purchase up to 800,000 shares of common stock (the “Shares”)in Inland American Real Estate Trust, Inc. (the “Corporation”), the subject company, at a purchase price equal to $5.00 per Share, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated November 7, 2014 (the “Offer Date”) and the related Assignment Form. The Offer resulted in the tender by shareholders, and acceptance for payment by the Purchases, of a total of 315,317 Shares.Following purchase of all the tendered Shares, the Purchases will own an aggregate of 315,317 Shares, or approximately 0.04% of the total outstanding Shares. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:December 22, 2014 MacKenzie Realty Capital, Inc. By: /s/ Chip Patterson Chip Patterson, Secretary
